Exhibit 10.4

September 23, 2015

PERSONAL AND CONFIDENTIAL

Mr. Stephen D. Kaye

Dear Stephen,

We are delighted to extend to you this offer of employment to be the Chief
Executive Officer of Korn Ferry International’s (“Korn Ferry” or the “firm”)
[advisory business unit which is currently intended to consist of Korn Ferry’s
legacy Leadership & Talent Consulting business unit combined with the Hay Group
(as defined below)]. The purpose of this offer letter (referred to herein as
this “Offer Letter”) is to confirm the terms of your employment, including your
responsibilities, reporting relationships, compensation, employee benefits, and
professional requirements. This letter will be subject to and effective only
upon the consummation of Korn Ferry’s acquisition of HG (Luxembourg) S.à r.1., a
private limited liability company (société à responsabilité limitée) organized
under the laws of Luxembourg and its operating subsidiaries (together the “Hay
Group”), (“Start Date”).

Base Salary

Your monthly base salary will be $37,500.00, payable in semi-monthly increments.

Annual Incentive Award

You will be eligible for an annual incentive award of up to $1,550,000 (cash and
LTIP) with a target annual incentive award of $850,000 (cash and LTIP). This
award will be based on an appraisal of your achievements in meeting goals
established by the Compensation and Personnel Committee of the Board of
Directors of Korn Ferry (“Compensation Committee”) and such other factors as may
be determined in the discretion of the Compensation Committee.

During your first 12 months of employment with Korn Ferry you will be guaranteed
minimum total cash compensation (consisting of base salary and annual incentive
award) of $1,200,000. The annual incentive portion of this guarantee ($750,000)
(the “First Year Minimum Incentive”) will be paid to you in cash, as an advance,
in equal semi-monthly payments over the first calendar year of your employment
with Korn Ferry. Any annual incentive award for Korn Ferry’s 2016 and 2017
fiscal years earned in excess of this



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 2

 

guarantee/advance will be paid at such time and in such manner as determined by
the Compensation Committee. Following fiscal year 2017, you will not have any
guaranteed minimum incentive award amount or be entitled to any further advance
incentive award payments.

Retention Incentive Award

In connection with Korn Ferry’s acquisition of Hay Group, Korn Ferry will
establish a retention incentive plan (the “Retention Plan”) providing for the
payment of cash bonuses subject to the terms and conditions of the Retention
Plan. You will be entitled to receive an award under the Retention Plan in the
amount of $1,000,000 (the “Retention Award”), which award shall be granted as of
your Start Date and shall be governed by and subject to the terms and conditions
of the Retention Plan.

Sign On Award

In addition to the award under the Retention Plan, you shall also be entitled to
receive a one-time award of restricted stock units (the “Sign On Award”),
covering a number of shares with a fair market value on the grant date of the
award (as determined by the Compensation Committee) of one million dollars
($1,000,000). Such restricted stock unit award will vest in four equal annual
installments on the 1st, 2nd, 3rd, and 4th anniversaries of your Start Date,
subject to your continuous active full-time employment with Korn Ferry through
each vesting date and the terms and conditions of Korn Ferry’s standard form of
restricted stock unit award agreement. The date of grant of this award will be
the later of the date you commence full-time active employment with Korn Ferry
or the date the awards are approved by the Compensation Committee, but in no
event later than 30 days following the Start Date. All other terms of the award
shall be determined by the Compensation Committee and consistent with Korn
Ferry’s equity compensation plan and applicable form of award agreement.

Employee Benefits and Perquisites

You will be eligible to participate in such employee benefit plans arrangements
and programs maintained by Korn Ferry from time to time for the benefit of its
senior executives generally. In addition, while employed by Korn Ferry you will
receive $450 per month as an automobile allowance. Please be aware that these
programs are subject to change. If they are modified in the future, you will
continue to be eligible for such benefits as are provided to other senior
executives of the firm.

“At will” Employment and Termination of Employment

Your employment with Korn Ferry will be an employment “at will” and this
arrangement may be altered only in writing by the CEO or General Counsel of Korn
Ferry.

In the event that your employment with Korn Ferry is terminated (i) by Korn
Ferry for any reason other than Cause (as defined below) and not due to your
death or Disability or (ii) by you for Good Reason, and such termination of
employment occurs prior to or more than 12



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 3

 

months after the occurrence of a Change in Control (as defined below), then Korn
Ferry will pay to you your Accrued Compensation (as defined below), payable
within 30 days after your termination (with the payment date during such 30 day
period to be determined by Korn Ferry in its sole discretion), and a pro rata
portion of the annual cash incentive award you would have received for the
fiscal year in which your employment terminates (based on Korn Ferry’s actual
performance over the entire year and the number of days of your actual service
to Korn Ferry during such fiscal year), which pro rata portion will be payable
to you at the same time bonuses are paid to executives generally for the
applicable fiscal year, and

(1) Korn Ferry will pay to you the amount in cash equal, in the aggregate, to
twelve (12) months of your then current annual base salary, to be paid in equal
monthly installments over a period of twelve (12) months after the date your
employment terminates;

(2) any portion of the First Year Minimum Incentive that has not already been
paid to you prior to the date of such termination of employment shall be paid to
you in a lump sum within thirty (30) days following your termination date (with
the payment date during such 30-day period to be determined by Korn Ferry in its
sole discretion), subject to the release requirement described below;

(3) for up to eighteen (18) months after such termination, to the extent you
and/or your covered dependent(s) continue to participate in Korn Ferry’s group
health plan(s) pursuant to COBRA after your termination of employment and to the
extent permitted by applicable law, Korn Ferry will provide reimbursement of
COBRA coverage premiums paid by you and your covered dependent(s) so that you
and your covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of Korn Ferry;

(4) to the extent then outstanding and unvested, your Retention Award and Sign
On Award will become fully vested, and to the extent applicable, payable, as of
the date your employment terminates;

(5) outstanding equity incentive awards held by you (other than the Sign On
Award and any performance shares) and all of your benefits under the Executive
Capital Accumulation Plan, if any, at the time of your termination that would
have vested in the twelve (12) months following the date your employment
terminates (in each case, as if such incentives and benefits permitted
proportionate vesting in monthly increments rather than any longer increment)
will become fully vested as of the date your employment terminates and, to the
extent applicable, shall remain exercisable until the date that is the earlier
of (x) two (2) years after the date your employment terminates and (y) its
originally scheduled expiration date; and

(6) you shall receive a number of performance shares and/or a payout under any
long-term performance-based cash incentive program (as applicable), payable no
later than the March 15 of the year following the calendar year in which the
applicable performance period ends, equal to the product of (A) the performance
shares and/or cash award that would have been earned if you had served Korn
Ferry for the entirety of any open performance period at the time of your
termination of employment based upon Korn Ferry’s actual performance during such



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 4

 

period, and (B) a fraction, (x) the numerator of which fraction shall be the sum
of (i) the number of days of your employment during any such performance period
and (ii) 365 (provided that the numerator shall not exceed the number of days in
the applicable performance period) and (y) the denominator of which fraction
shall be the number of days in the applicable performance period (as determined
in the sole discretion of the Compensation Committee).

In addition, if your employment with Korn Ferry is terminated (i) by Korn Ferry
for any reason other than Cause and not due to your death or Disability or
(ii) by you for Good Reason, and such termination of employment occurs within 12
months after the occurrence of a Change in Control (as defined on Schedule A
hereto), then you will be entitled to the same severance and other benefits as
described in clauses (1) through (6) above, except that the aggregate payment in
clause (1) above shall be in the amount equal to twelve (12) months of your then
current annual base salary plus your full target annual incentive award (and
these severance payments will be made in the same form and at such time as set
forth in this section in paragraph (1) above), and you will be entitled to
vesting of 100% of your outstanding equity incentive awards and all benefits
under the Executive Capital Accumulation Plan, if any, provided that with
respect to performance-based awards such vesting will be based on actual
performance through the date of the Change in Control.

In the event that your employment is terminated by Korn Ferry for Cause, by you
without Good Reason or as a result of your death or Disability, you will not be
entitled to the severance compensation described above, but instead will only be
entitled to payment of the Accrued Compensation through the date your employment
terminates, payable within 30 days after your termination (with the payment date
during such 30 day period to be determined by Korn Ferry in its sole
discretion).

Notwithstanding anything in this letter to the contrary, other than the payment
of the Accrued Compensation through the date of termination of your employment,
you shall not be entitled to any severance payments or benefits hereunder
(i) unless and until you execute and deliver to Korn Ferry, within twenty-one
(21) days of the date of termination of your employment, a unilateral general
release of all known and unknown claims against Korn Ferry and its officers,
directors, employees, agents and affiliates in a form acceptable to Korn Ferry,
and such release becomes fully effective and irrevocable under applicable law,
and (ii) unless you are, and continue to be, in compliance with the terms set
forth below under the headings “Business Information and Non-Competition” and
“Assignment of Inventions”. In addition, promptly following any termination of
your employment (other than by reason of your death), you will deliver to Korn
Ferry reasonably satisfactory written evidence of your resignation from all
positions that you may then hold as an employee, officer or director of Korn
Ferry or any affiliate.

For purposes of this letter:

“Accrued Compensation” means, as of any date, the amount of any unpaid base
salary earned by you through the date of the termination of your employment and
any annual cash incentive award earned by you, but not yet paid, for the most
recently completed fiscal year prior to the termination of your employment.



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 5

 

“Cause” shall mean (a) conviction of any felony or other crime involving fraud,
dishonesty or acts of moral turpitude or pleading guilty or nolo contendere to
such charges, (b) reckless or willful behavior or conduct that causes or is
reasonably likely to cause Korn Ferry material harm or injury or exposes or is
reasonably likely to expose Korn Ferry to any material civil, criminal or
administrative liability, (c) any material misrepresentation or false statement
made by you in any application for employment, employment history, resume or
other document submitted to Korn Ferry, either before, during or after
employment, (d) any material violation of Korn Ferry’s material written policies
or procedures including those described under Professional Requirements below,
or (e) any of your representations or warranties set forth in the third
paragraph under Professional Requirements below are, or become, untrue or
inaccurate.

“Disability” shall mean you are unable, by reason of mental or physical
disability, incapacity or illness, to perform substantially all of your duties
and obligations hereunder, which condition lasts for a continuous period in
excess of three (3) months, or an aggregate period in excess of four (4) months
in any one (1) calendar year.

You shall be deemed to have “Good Reason” to terminate your employment hereunder
if, without your prior written consent, (A) Korn Ferry materially reduces your
duties or responsibilities as Chief Executive Officer, Hay Group; (B) Korn Ferry
materially reduces your then current base salary or target annual incentive
award as set forth herein (in each case, other than as part of an
across-the-board reduction applicable to all “named executive officers” of Korn
Ferry (as defined under Item 402 of Regulation S-K and to the extent employed by
Korn Ferry at that time)); or (C) Korn Ferry materially breaches a material term
of this letter agreement. Prior to terminating for Good Reason, you are required
to provide Korn Ferry with 30 days advance written notice of your intention to
terminate employment for Good Reason, and Korn Ferry shall be permitted to cure
any events giving rise to such Good Reason that are subject to being cured
during such 30 day period, after which, if such event remains uncured, your
employment must terminate within 30 days.

Professional Requirements

You will continue to be subject to (and hereby acknowledge) the firm’s Code of
Business Conduct, Code of Business Conduct and Ethics, Non-Harassment and
Non-Discrimination Policy, Information Technology Security Policies and
Procedures, Policy Statement Regarding Insider Trading, Media Contacts, and
Securities Analysts, Policy Statement Prohibiting Payments to Foreign Government
Agencies and Officials, Political Parties, Leaders and Candidates, and False
Entries in Books and Records, and the Agreement to Protect Confidential
Information which govern all aspects of our professional practice. Copies of the
Codes, Policies and Agreement have been previously provided to you. Your
employment continues to be contingent on your abiding by the provisions of these
documents.

In addition, as an executive officer of Korn Ferry, you hereby acknowledge and
agree that you are subject to the terms and conditions of the Korn Ferry
International Clawback Policy, as in effect from time to time, a current copy of
which has already been provided to you. You also agree that all “incentive
payments” and “performance-based equity awards” you receive, as such terms are
defined in the Policy, are subject to the terms and conditions of the Policy.



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 6

 

You also represent and warrant that as of the Start Date you will be legally
available to work for Korn Ferry, that you have the full legal right and
authority to negotiate and accept this offer letter of employment and to render
the services as required under this offer letter, and that by negotiating,
accepting and signing such offer letter and rendering such services, you will
not have breached or violated and will not breach or otherwise violate any
contract or legal obligation that you may owe to any third party. You further
represent and warrant that you have not and will not breach or violate any
contract or legal obligation owed to any third party, e.g., a fiduciary
obligation owed to your current employer. If for any reason whatsoever, any of
the foregoing representations or warranties are untrue or inaccurate, or become
untrue or inaccurate after your acceptance of such offer letter, in any respect,
then Korn Ferry shall have the right to terminate your employment for Cause.

Business Information and Non-Competition

You acknowledge and agree that, during your employment with Korn Ferry, you will
have access to Korn Ferry’s customer information, trade secrets and other
confidential and proprietary information relating to the business of Korn Ferry
and, therefore, in consideration of the payments and benefits provided under
this letter, you will comply with the restrictions and obligations set forth in
this letter.

You agree that during the term of your employment, except as necessary to carry
on the business of Korn Ferry or its subsidiaries or affiliates, and after the
expiration of your employment for any reason, you shall not, directly or
indirectly, use or disclose to any person, firm, or corporation, any candidate
list, personal histories or resumes, employment information, business
information, customer lists, business secrets or any other information not
generally known in the industry concerning business or policies of the firm or
its subsidiaries or affiliates, including, but not limited to the list of
clients or placement candidates of the firm or its subsidiaries or affiliates.

You further agree that during the term of your employment and the period ending
two years after your employment terminates for any reason, you will not directly
or indirectly (as owner, principal, agent, partner, officer, employee,
independent contractor, consultant, stockholder or otherwise) (1) solicit or
accept any executive search or leadership development/consulting assignment
from, or otherwise attempt to provide services then provided by the firm or its
subsidiaries or affiliates to, any existing client of the firm or its
subsidiaries or affiliates or any person who has been a client of the firm or
its subsidiaries or affiliates during the preceding two years, or (2) solicit
for employment or otherwise attempt to engage the services of any employee of
the firm or its subsidiaries or affiliates. The term “client” as used in this
clause shall mean only clients as to which you, at any time during the three
years preceding the date your employment terminates for any reason, contacted or
engaged in activities on behalf of the firm or its subsidiaries or affiliates.

In addition, you agree that during the term of your employment and the period
ending twelve months after your employment terminates for any reason you will
not directly or indirectly in the entire United States and any other country
where Korn Ferry or its subsidiaries or affiliates has operated or offered its
services at any time in the one-year period ending on the



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 7

 

last day of your employment with Korn Ferry, (a) own, manage, operate, be
employed by, provide services to, sell, control or participate in the ownership,
management, operation, sales or control of any of the competitors (including,
but not limited to, any of their subsidiaries or affiliates) listed on Schedule
B (attached hereto and each business a “Listed Entity”) provided that the
foregoing shall not be applicable to the ownership of not more than 1% of the
publicly traded equity securities of any of the foregoing or to the indirect
ownership of any of the foregoing through the ownership of mutual funds; or
(b) request or advise any of the clients, vendors or other business contacts of
Korn Ferry or its subsidiaries or affiliates with which you had contact while
employed by Korn Ferry to withdraw, curtail, cancel or not increase their
business with Korn Ferry or its subsidiaries or affiliates.

Finally, you agree to notify Korn Ferry of each employment or consulting
engagement you accept during the one year period following your termination of
employment (including the name and address of the hiring party) and will, upon
request by Korn Ferry, describe in reasonable detail the nature of your duties
in each such position.

The terms of this letter shall be governed by and construed under and in
accordance with the internal laws of the State of Pennsylvania without reference
to the principles of conflicts of laws. Should any court or other authority of
competent jurisdiction determine that any agreement or covenant in this letter,
in order to be effective, must be modified to limit its duration or scope, you
and Korn Ferry agree to consider such agreement or covenant to be so modified in
its duration and/or scope and such agreement or covenant, and all other
agreements and covenants in this letter, shall otherwise continue in full force
and effect.

Assignment of Inventions

Korn Ferry shall be the sole and exclusive owner and the sole author of all of
the results and proceeds of your efforts, including, but not limited to, all
ideas or suggestions, whether or not in writing, which are created, suggested
and/or obtained by you in the course and scope of your employment with Korn
Ferry (collectively, the “Work”), from the moment of their creation and at every
stage of their development, production, or completion. Without limiting the
foregoing, in the event that any element(s) of the Work are not deemed to be a
“work made for hire” for Korn Ferry, you hereby irrevocably and exclusively
assign to Korn Ferry (or if any applicable law prohibits or limits such
assignment, you hereby exclusively and irrevocably license to Korn Ferry) all
right, title and interest in and to such element(s) (including all copyrights
therein and thereto and all renewals and extensions thereof), and all rights to
exploit the same throughout the world, in perpetuity (but in any event for not
less than the period of copyright and any renewals and extensions thereof), in
any and all media, whether now or hereafter known or devised. You hereby grant
to Korn Ferry the right to change, add to, take from, translate, reformat and/or
reprocess the Work in any manner Korn Ferry may in its sole discretion
determine. To the fullest extent allowable under any applicable law, you hereby
irrevocably waive or assign to Korn Ferry, your so-called “moral rights” or
“droit moral.” You agree to execute and deliver to Korn Ferry such assignments,
certificates of engagement or other instruments as Korn Ferry may reasonably
require from time to time to evidence Korn Ferry’s ownership of the Work.



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 8

 

Section 409A Compliance

Notwithstanding any inconsistent provision herein, to the extent Korn Ferry
determines in good faith that (a) one or more of the payments or benefits
received or to be received by you pursuant hereunder in connection with your
termination of employment would constitute deferred compensation subject to the
rules of Internal Revenue Code Section 409A (“Section 409A”) and not exempt from
Section 409A, and (b) that you are a “specified employee” under Section 409A,
then only to the extent required to avoid your incurrence of any additional tax
or interest under Section 409A, such payment or benefit will be delayed until
the earlier of your death or the date which is six (6) months after your
“separation from service” within the meaning of Section 409A. For purposes of
Section 409A of the Code, each right to receive payment hereunder shall be
treated as a right to receive a series of separate payments and, accordingly,
any installment payment shall at all times be considered a separate and distinct
payment. Anything herein to the contrary notwithstanding, the terms of this
letter shall be interpreted and applied in a manner consistent with the
requirements of Section 409A the regulations promulgated thereunder so as not to
subject you to the payment of any tax penalty or interest which may be imposed
by Section 409A of the Code and Korn Ferry shall have no right to accelerate or
make any payment hereunder except to the extent such action would not subject
you to the payment of any tax penalty or interest under Section 409A. If, under
the terms of this Agreement, it is possible for a payment that is subject to
Section 409A to be made in two separate taxable years, payment shall be made in
the later taxable year.

To the extent that any reimbursements pursuant to this Agreement or otherwise
are taxable to you, any reimbursement payment due to you shall be paid to you on
or before the last calendar day of your taxable year following the taxable year
in which the related expense was incurred; provided, that, you have provided
Korn Ferry written documentation of such expenses in a timely fashion and such
expenses otherwise satisfy Korn Ferry’s Company’s expense reimbursement
policies. Reimbursements pursuant to this Agreement or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that you receive in one taxable year shall not affect the amount
of such reimbursements that you receive in any other taxable year.

Section 280G

Anything in this letter to the contrary notwithstanding, in the event it shall
be determined that any payment, benefit or distribution made or provided by Korn
Ferry or its affiliated companies to you or for your benefit (whether paid or
payable or distributed or distributable pursuant to the terms hereof or
otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then such Payments shall either (a) be delivered in full,
or (b) subject to and in a manner consistent with the requirements of
Section 409A of the Code, be reduced to the minimum extent necessary to ensure
that no portion thereof will be subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state or local
income and employment taxes and the Excise Tax, results in your receipt, on an
after-tax basis, of the greatest amount of



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 9

 

benefits, notwithstanding that all or some portion of such benefits may be
subject to the Excise Tax. In the event that any Payments are to be reduced
pursuant to this paragraph, then the reduction shall be applied as follows:
(i) first, on a pro rata basis to your cash severance payments and your pro rata
annual cash incentive award payment for the year of termination, (ii) second, on
a pro rata basis to your equity incentive awards and (iii) third, to your
benefits under the Executive Capital Accumulation Plan, if any.

Withholding

All amounts payable to you hereunder will be subject to customary tax and other
withholdings.

Entire Agreement

This offer letter, along with any award agreement entered into thereunder,
constitutes the entire agreement between you and Korn Ferry pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties with respect to such subject matter, including, without limitation, any
employment agreement that you may have with the Hay Group (or any affiliate),
which employment agreement shall be of no further force or effect from and after
the Start Date.

Acceptance

Upon your acceptance of this offer of employment, please acknowledge your
agreement with the terms set forth in this letter by signing in the designated
space below. A copy of this letter agreement is enclosed for your records.

I look forward to your continued success with Korn Ferry International. If you
have any questions, please don’t hesitate to call me.

 

    Sincerely,  

 

    /s/ Gary D. Burnison  

 

   

Gary D. Burnison

Chief Executive Officer

Korn Ferry International

  ACCEPTED:       /s/ Stephen Kaye     9/23/15  

 

Stephen Kaye     Date  



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 10

 

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

For purposes of the foregoing, a “Change in Control” shall mean any of the
following:

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 30% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

(b) consummation of merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock of the Company hold or receive directly or indirectly
more than 50% of the Voting Stock of the entity resulting from the Business
Combination (or a parent company), and (2) after which no Person (other than any
one or more of the Excluded Persons) owns more than 30% of the Voting Stock of
the resulting entity (or a parent company) who did not own directly or
indirectly at least that percentage of the Voting Stock of the Company
immediately before the Business Combination, and (3) after which one or more
Excluded Persons own an aggregate amount of Voting Stock of the resulting entity
owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 30% of the Voting Stock of the resulting entity; or

(c) approval by the Board of Directors of the Company and (if required by law)
by shareholders of the Company of a plan to consummate the dissolution or
complete liquidation of Korn Ferry International; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for purposes of this clause (d), any
directors elected at any time during 1999 shall be deemed to be Incumbent
Directors.

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 11

 

The “Company” means Korn Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(i) the Company; or

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

(iii) any employee benefit plan of the Company; or

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (ii) of this definition.

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.



--------------------------------------------------------------------------------

Mr. Stephen D. Kaye

September 23, 2015

Page 12

 

Schedule B

 

A. T. Kearney    Kenexa/IBM Adecco    Manpower Alexander Mann    Marsh &
McLennan Companies, Inc. Ambris    PeopleScout AON plc    Pinstripe/Ochre House
Aon/Hewitt    Pricewaterhouse Coopers Caldwell Partners    RHR International LLP
Center for Creative Leadership    Right Management Christian & Timbers   
RightThing/ADP Corporate Executive Board    Russell Reynolds CT Partners   
SAP/Sucessfactors Cubiks    SHL Deloitte    Spencer Stuart Development
Dimensions International    Spherion/Ranstad Egon Zender    Talent2/Allegis GH
Smart    Taleo/Oracle    Towers Watson & Co. Heidrick & Struggles    Ultimate
Software Hogan    Workday HRX    YSC Kelly Services    Zenger-Folkman